UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED):January 22, 2008 Plantronics, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 1-12696 77-0207692 (State or Other Jurisdiction of Incorporation) (Commission file number) (I.R.S. Employer Identification Number) 345 Encinal Street Santa Cruz, California 95060 (Address of Principal Executive Offices including Zip Code) (831) 426-5858 (Registrant's Telephone Number, Including Area Code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – Financial Information Item 2.02 Results of Operations and Financial Condition On January 22, 2008 Plantronics, Inc., a Delaware corporation (“the Company”)issued a press release reporting its results of operations and financial condition for the third quarter of fiscal year 2008 which ended December 29, 2007, a copy of which is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information contained herein, including Exhibit 99.1 attached hereto, is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. SECTION 7 – Regulation FD Item 7.01 Regulation FD Disclosure On January 22, 2008 the Company issued a press release announcing that its Board of Directors had declared a cash dividend of $0.05 per share of the Company’s common stock, payable on March 10, 2008 to stockholders of record at the close of business on February 11, 2008. A copy of the press release is attached as Exhibit 99.2 hereto. SECTION 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. The following exhibits are furnished as part of this report. Exhibit Number Description 99.1 Press release issued by Plantronics, Inc. dated January 22, 2008, entitled “Plantronics Reports Third Quarter Fiscal Year 2008 Results ” 99.2 Press release issued by Plantronics, Inc. dated January 22, 2008, entitled “Plantronics Declares Quarterly Dividend of $0.05 per Share” - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLANTRONICS, INC. Date:January 22, 2008 By: /s/Barbara Scherer Barbara Scherer Senior Vice President and Chief Financial Officer - 3 -
